 Case 2:20-cv-00436-JS Document 14 Filed 10/27/20 Page 1 of 6 PageID #: 2398



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
SHELDON LEFTENANT,

                       Petitioner,
                                                      ORDER
           -against-                                  20-CV-0436(JS)

THE ATTORNEY GENERAL OF THE STATE
OF NEW YORK,

                    Respondent.
---------------------------------------X
APPEARANCES
For Petitioner:     Sheldon Leftenant, pro se
                    16A1249
                    Clinton Correctional Facility
                    P.O. Box 2001
                    Dannemora, New York 12929

For Respondent:        Marion M. Tang, Esq.
                       District Attorney’s Office, Suffolk County
                       Criminal Courts Building
                       200 Center Drive
                       Riverhead, New York 11901

SEYBERT, District Judge:

           Currently    before    the   Court    is   petitioner     Sheldon

Leftenant’s (“Petitioner”) motion (1) to stay this habeas corpus

proceeding to pursue a state court claim of ineffective assistance

of appellate counsel by way of a coram nobis petition to the

Appellate Division of the New York State Supreme Court and (2) to

amend his Petition to include unexhausted claims of ineffective

appellate counsel.      (Mot., D.E. 12, at ECF p. 3.)            Petitioner

argues that appellate counsel was ineffective for failing to raise

arguments regarding the sufficiency of the evidence pursuant to

CPL § 470.15(4)(b) and that the trial court should have suppressed
 Case 2:20-cv-00436-JS Document 14 Filed 10/27/20 Page 2 of 6 PageID #: 2399



certain statements on confrontation grounds.         (Pet. Aff., D.E. 12,

at ECF pp. 5-6, ¶ 2.)       Petitioner also requests an extension of

time to file a reply in support of his Petition.          (Extension Req.,

D.E. 11.)      Respondent opposes the stay request.           (Resp. Opp.,

D.E. 13.)

             In Rhines v. Weber, 544 U.S. 269, 277 (2005), the Supreme

Court approved the district courts’ “limited” use of the “stay-

and-abeyance procedure described by the Second Circuit in Zarvela

v. Artuz, 254 F.3d 374, 380 (2d Cir. 2001), cert. denied sub nom.

Fischer v. Zarvela, 534 U.S. 1015 (2001).”          Powell v. Kaplan, No.

12-CV-0954, 2016 WL 2925979, at *10 (W.D.N.Y. May 19, 2016). Under

Rhines, a stay is appropriate if the district court determines

that “(1) good cause exists for the petitioner’s failure to exhaust

his claims in state court; (2) the unexhausted claims are not

‘plainly meritless’; and (3) the petitioner has not engaged in

intentionally dilatory tactics.”         Clarke v. Griffin, No. 13-CV-

4812, 2016 WL 206476, at *3 (S.D.N.Y. Jan. 14, 2016) (quoting Ortiz

v. Heath, No. 10-CV-1492, 2011 WL 1331509, at *14 (E.D.N.Y. Apr.

6, 2011)).

             As a preliminary matter, Petitioner has not provided any

explanation as to why he “has not yet instituted a coram nobis

proceeding.     Thus, [he] cannot establish ‘good cause’ for failing

to exhaust [his] proposed ineffective assistance claims.”            Powell,

2016 WL 2925979, at *10; Redd v. Woughter, No. 09-CV-9819, 2010 WL


                                     2
 Case 2:20-cv-00436-JS Document 14 Filed 10/27/20 Page 3 of 6 PageID #: 2400



4983169, at *1 (S.D.N.Y. Dec. 3, 2010) (finding the petitioner did

not show “good cause because the petitioner has not provided any

reason for not exhausting his ineffective assistance of appellate

counsel claim before bringing his current petition”); Scott v.

Phillips, No. 05-CV-0142, 2007 WL 2746905, at *6 (E.D.N.Y. Sept.

19, 2007) (finding no good cause when “actions of [ ] appellate

counsel [did] not explain [the petitioner’s] failure to file a

petition for a writ of error coram nobis asserting ineffective

assistance of appellate counsel”).

            Further,     courts     have       concluded   that     “ineffective

assistance of [appellate] counsel suffices to show good cause”

reasoning that an “appellate attorney cannot be expected to raise

his own ineffective assistance on appeal.”               Wallace v. Artus, No.

05-CV-0567,    2006    WL   738154,   at      *4   (S.D.N.Y.   Mar.    23,   2006)

(internal    quotation      marks   and       citation   omitted)     (collecting

cases).     While “[t]his reasoning may well excuse the failure to

raise such a claim on direct appeal, [ ] it should not be extended

to allow a petitioner to sit on his rights not only for several

months before filing a federal habeas petition but also for several

more months after the habeas proceeding is commenced.”                  Davidson

v. Capra, No. 15-CV-9840, 2016 WL 4719685, at *4 (S.D.N.Y. Sept.

9, 2016) (collecting cases), R&R Adopted, 2016 WL 6248449 (S.D.N.Y.

Oct. 26, 2016).    Here, Petitioner requested a stay and abeyance on

or around September 10, 2020, nearly nine months after commencing

                                          3
 Case 2:20-cv-00436-JS Document 14 Filed 10/27/20 Page 4 of 6 PageID #: 2401



this action, three months after Respondent filed its opposition,

nearly two and a half years after appellate counsel filed an

appellate brief, and approximately one and a half years after the

Second    Department      issued    a    decision       affirming      Petitioner’s

judgment of conviction and modifying his sentence.                  (See Petition,

D.E. 1; Resp. Opp.; App. Br., dated May 1, 2018, D.E. 9-5); People

v. Leftenant, 104 N.Y.S. 3d 162 (2d Dep’t 2019).                 Thus, Petitioner

has   “failed   to    demonstrate       ‘good   cause’    for    his    failure    to

exhaust.”    Davidson, 2016 WL 4719685, at *4.                  Because Defendant

failed to show “good cause,” the Court need not consider whether

the claims he seeks to exhaust are ‘plainly meritless’ or whether

[he] engaged in deliberate delay.”              Id. (citation omitted).

            Even     if   the   Court     considered      the    merits    of     the

unexhausted claims of ineffective assistance of appellate counsel,

a stay is unwarranted because the claims are “plainly meritless.”

Indeed,   the   Second     Department        rejected    Petitioner’s     argument

regarding the sufficiency of the evidence finding that the evidence

at trial established “beyond a reasonable doubt, the defendant’s

guilt of” the crimes charged.             Leftenant, 104 N.Y.S.3d at 163.

Moreover,    Petitioner’s       claim        that   appellate        counsel      was

ineffective for failing to argue that his statements should have

been suppressed is without merit because those statements were

never introduced at trial.         (Trial Tr., D.E. 9-2, at 20:7-11.)             In

any event, the Second Department rejected Petitioner’s argument,

                                         4
 Case 2:20-cv-00436-JS Document 14 Filed 10/27/20 Page 5 of 6 PageID #: 2402



to the extent asserted, that he should have been able to confront

the detective who took those statements.          Leftenant, 104 N.Y.S.3d

at 164 (stating trial counsel “was not ineffective for failing to

call as a witness a detective who participated in the defendant’s

interrogation”    because    “the   prosecution    did   not   utilize   the

defendant’s statements to the police at trial” and thus, “there

was no compelling reason to call the detective as a defense

witness”).    “Since Petitioner [ ] raised these assertions as part

of his direct appeal and the Appellate Division affirmed his

conviction, there is no reasonable possibility that if appellate

counsel had raised these assertions of ineffective assistance of

counsel on direct appeal, the result of Petitioner’s appeal would

have been different.”       Sweeney v. Laffin, No. 12-CV-6483, 2016 WL

9736116, at *8 (S.D.N.Y. Aug. 8, 2016), R&R Adopted, 2017 WL

4342138 (S.D.N.Y. Sept. 28, 2017).            Accordingly, Petitioner’s

ineffective assistance of appellate counsel claims are without

merit and his request for a stay is DENIED.

             Petitioner also seeks to amend his Petition to include

unexhausted claims of ineffective assistance of appellate counsel.

(See Mot.)     “[T]he Court’s refusal to grant a stay necessarily

means that it would be futile to grant Petitioner’s request to

amend the petition, since he would be adding unexhausted claims on

which the Court could not grant habeas relief.”            Carr v. Graham,

27 F. Supp. 3d 363, 365 (W.D.N.Y. 2014) (citing 28 U.S.C. §

                                     5
 Case 2:20-cv-00436-JS Document 14 Filed 10/27/20 Page 6 of 6 PageID #: 2403



2254(b)(2)) (further citation omitted). Therefore, Petitioner’s

request to amend the petition is DENIED as futile.            Powell, 2016

WL 2925979, at *11 (citing Richardson Greenshields Sec., Inc. v.

Lau, 825 F.2d 647, 653 n.6 (2d Cir. 1987)).

                                CONCLUSION

           Petitioner’s motion for a stay (D.E. 12) is DENIED and

the motion for an extension of time to file a reply (D.E. 11) is

GRANTED.   Petitioner shall file a reply in support of his habeas

petition, if any, within 45 days after his receipt of this Order.

The Clerk of the Court is respectfully directed to mail a copy of

this Order to the pro se Petitioner.



                                         SO ORDERED.



                                          /s/ JOANNA SEYBERT    _
                                         Joanna Seybert, U.S.D.J.


Dated:     October 27 , 2020
           Central Islip, New York




                                     6
